Pfeifer, J.,
dissenting. Forrest Myers thought he had a simple problem when he filed suit in 1984 to unwind a real estate development venture he entered into with Harold Garson in 1965.
Judge Sheila G. Farmer, after weighing the evidence, provided a reasonable solution: an equal division of profits after return of capital to the parties. Unfortunately, Judge Farmer, on remand, then decided to proclaim the legal status of the relationship as being terminated. Almost a decade later Forrest Myers has seen this dispute through two trial judges, two passes through the Summit County Court of Appeals and one review by the Supreme Court. Given all that legal scrutiny, the specific legal status of the Myers-Garson *618business venture has yet to be identified. The reviewing courts have been quick to tell the parties what their business relationship was not, but reticent to announce what it was.
Instead of providing a reasonable winding up of this business and an end to the dispute, reviewing courts have lost their way — wandering about in search of legal theory.
The trial court was correct the first time — then on retrial misunderstood what the court of appeals apparently expected her to do. Judge Farmer crafted the appropriate remedy the first time she weighed the evidence. We should reinstate her first judgment entry — a division of the profits after a return of original capital to the parties.
Judge Farmer, before the first appeal, had the opportunity to assess the issues that might warrant some result other than that the parties agreed to an equal division of the profits. If the project failed, had Myers avoided potential future liability by quitclaiming the property to Garson? Was Garson forced to invest personal funds that should have been contributed by Myers? Did Garson have to devote more of his own time and development expertise to complete the project as a result of Myers’ effort to terminate? Or did the quit-claim deed by Myers simply facilitate Garson’s ability to expedite the documents necessary to complete the financing and subsequent sale of individual home sites?
All the above matters and many others were before Judge Farmer when she initially tried the case. Upon consideration of all the evidence, the history of the relationship between the parties on prior projects as well as the specific details of this venture, the trial court decided the case.
The admonitions of the majority to the court of appeals are appropriate in this case; however, after offering advice, the majority reinstates the wrong decision of the trial court. This leaves Forrest Myers, after having risked $107,000 in 1965, and after almost a decade of litigation, with no part of the $1,353,861 in profits from the development, no interest on the original investment until 1979, and with legal fees most probably sufficient to wipe out the funds awarded under this court’s holding. Talk about a haircut!
Wright, J., concurs in the foregoing dissenting opinion.